PER CURIAM.
Reversed. We hold that the trial court erred in failing to grant the appellant’s motions contesting personal jurisdiction. We do not believe the appellee, Kenneth J. Fitzpatrick, presented sufficient allegations or proof to support his contention that the courts of Florida could properly exercise jurisdiction over the appellant foreign corporation as the alter ego of other corporations named as parties to the action. See Danta Jai-Alai Palace, Inc. v. Sykes, 450 So.2d 1114 (Fla.1984), and Norwest Bank Minneapolis, N.A. v. American Centennial Insurance Co., 493 So.2d 101 (Fla. 4th DCA 1986). No brief or argument has been presented on behalf of the appeal in case No. 4-86-2968, and we dismiss that appeal for lack of prosecution.
HERSEY, C.J., and ANSTEAD, J., concur.
DOWNEY, J., dissents without opinion.